                            Case 1:17-cr-00251-PGG Document 357 Filed 07/26/21 Page 1 of 7
AO 2458 (Rev.   09/19)   Judgment in a Criminal Case   (form modified within District on Sept. 30, 2019)
                         Sheet I




                                            Umrpo Srarps Drsrrucr CoURT
                                                           Southem District of New York
                                                                                )
                UNITED STATES OF AMERTCA
                                                                                )
                                                                                        JUDGMENT IN A CRIMINAL CASE
                                    V,                                          )
                            Natalie Jusino                                      )
                                                                                        Case    Number: 51:17CR00251- 4 (PGG)
                                                                                )
                                                                                )       USM Number: 79048-054
                                                                                )
                                                                                )         Donald duBoulay, Esq.
                                                                                        lfefendemt's Attorney
                                                                                )
THE DEFENDANT:
d pleaded guilty to count(s)             '1,2.3,4.5
E   pleaded nolo contendere to count(s)
    which was accepted by the court

I   was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty ofthese offenses:

Title &   Section                   Nature of Offense                                                             Offense Ended           Count
21 U.S.C. S     846,                Narcotics Conspiracy                                                          12t31t2006          1


21 U.S.C. S 841(bX1XB)



        Thedefendantissentencedasprovidedinpages2through                       __ l___          ofthisjudgment. Thesentenceisimposedpursuantto
the Sentencing Reform Act of 1984.

n   The defendant has been found not guilty on count(s)

MCoun(s)          allopen     counts                       I    is     M are dismissed on the motion of the United States

         It is ordered that the delendant musl notiFv the United States attornev for this district within 30 davs of anv chanse of name. residence.
ormailineaddressuntilallfines,restitution.costs.indspecial assessmentsimposedbythisiudgmentarefullypaid. lfordEredtopayrestirution.
the defenZant rnust notifo the coult and United States attonrey ol'material changes iir ecoiom-ic circumstarices.

                                                                                                                 7t20t2021
                                                                               Date of Imposition of .ludgment




                                                                               Signature ofJudge
                                                                                                                      /J*-,#!L
                                                                                                     Hon. PaulG. Gardephe, U.S.D.J.
                                                                               Name and Title of .ludge



                                                                                                                 7t26t2021
                                                                               Date
                           Case 1:17-cr-00251-PGG Document 357 Filed 07/26/21 Page 2 of 7
AO 2158 (Rev.   09/19)   Judgment in a Crirninal Case
                         Sheet 1A

                                                                                         Judgment-Page   ,._..2 ._ of   7
DEFENDANT: NatalieJusino
CASE NIJMBER: $1:17CR00251- 4 (Pcc)

                                             ADDITIONAL COUNTS OF CONVICTION
Title & Section                    Nature of      Offense                            Offense Ended            Count
21 U.S.C" S 846,                    Narcotics     Conspiracy                          ,,gWrO",                 2
21 u.S.C. $ 841(bX1XA)


21 U"S.C. S 846,                    Narcotics Conspiracy                              1131t2018                3
21 u.S.C. $ 841(bxlXC)


18 U.S.C. $ 1791(a)(1),             Conspiracy to Smuggle Controiled Substances       5131t2018                4
(bX2), S 371 and 2                  into a FederalPrison



18 U.S.c. $ 17e1(a)(1),             Smuggling Controlled $ubstances into a Federal   5t31/2A18                 5
(bX1), and 2                        Prison
AO 2458 (Rev.   09119)
                            Case 1:17-cr-00251-PGG Document 357 Filed 07/26/21 Page 3 of 7
                         Judgment in a Crirninal Case
                         Sheet 4--Probation

                                                                                                          Judgnrent-Page    3    of        T-
DEFENDANT: NatalieJusino
CASE NUMBER: S1:17CR00251- 4 (PGG)
                                                                       PROBATION
You are hereby sentenced to probation for               a   term of:

   4 years' probation on Count One, 5 years' probation on Count Two, and 3 years' probation on each of Counts Three
   through Five, with all terms to run concunently.




                                                               MANDATORY CONDITIONS
1.      You must    not commit another federal, state or local crin.re.
2.      You must    not unlawfully possess a controlled substance.
3.      You must    refrain fiom any unlawtul use of a controlled substance. You must subrnit to one drug test within l5 days of placement on
        probation   and at least two periodic drug tests thereafter, as determined by the court.
              n     tne above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. lcheck    r.[   applicobtal
4. il         You must cooperate in the collection of DNA as directed by the probation offlcer. (check rJ appticctbte)
5. I          You must comply r.vith the requirements of the Sex OfTender Registration and Notification Act (34 U.S.C. S 20901. et seq.)
              as directed by the probation otficer, the Bureau ofPrisons, or any state sex offender registration agency in the location where you
              reside, work, are a student. orwere convicted of a qualiflring offense. (checkf upplicabte)
6.       n You must participate in an approved program fbr domestic violence. (check i/'appticablel
7.       I You must make restitution in accordance rvith 18 U.S.C. $S 2248, 2259,2264,2327,3663,3663A,and3664. tchecktf appticabte)
8.      You must pay the assessment imposed in accordance with t8 U.S.C. $ 3013.
9.      If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10.     You must notify the coutl of any material change in your economic circumstances that might affect your ability- to pay restitution,
        flnes. or special assessments.


You must comply with the standard conditions that have been adopted by this cou!-t as ,well as with any other conditions on the attached
page.
AO245B      (Rev.09/19)
                            Case 1:17-cr-00251-PGG Document 357 Filed 07/26/21 Page 4 of 7
                          Judgment in aCriminal Case
                          Sheet 4-A   Probation
                                  -
                                                                                                    Judgme   nt-Page

DEFENDANT: Natalie Jusino
CASE NUMBER: 51 :'l 7CR00251 - 4 (PGG)

                                          STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identiSz the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.       You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
         you were sentenced, unless the probation officer instructs you to repofi to a different probation office or within a different time frame.
2.       After initially reporting to the probation office, you will receive instructions fiom the cout or the probation officer about how and
         when you must report to the probation officer, and you must report to the probation officer as instructed.
3.       You must not knowingly leave the federal judicial district where you are authorized to reside without flrst getting permission from the
         court or the probation o1ficer.
4.       You must answer truthfully the questions asked by your probation officer.
5.       You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
         arrangements (such as the people you live with), you must notifu the probation off,rcer at least 10 days before the change. lf notifying
         the probation offrcer in advance is not possible due to unanticipated circumstances, you must noti$r the probation officer within 72
         hours of becoming aware of a change or expected change.
6.       You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
         take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7   .    You must work full tirne (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
         doing so. If you do not have full+ime employment you must try to find full-time employment, unless the probation officer excuses
         you from doing so. Ifyou plan to change where you work or anything about your work (such as your position or yourjob
         responsibilities), you must notifu the probation officer at least 10 days before the change. If notifuing the probation officer at least l0
         days in advance is not possible due to unanticipated circumstances, you must notify the probation offrcer withi.n 72 hours of becom ing
         aware ofa change or expected change.
8.       You must not communicate or interact with someone you know is engaged in criminal activity. [f you know someone has been
         convicted of a felony, you must not knowingly communicate or interact with that person without first geuing the permission of the
         probation officer.
9.       If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
         designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nunchakus or tasers).
I   l.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
         first getting the permission of the court.
12.      You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overyiew of Probation and Supervised
Re I eas e C ondit i ons, available at: www. uscourts. gov.


Defendant's Signature                                                                                         Date
                            Case 1:17-cr-00251-PGG Document 357 Filed 07/26/21 Page 5 of 7
AO 2458 (Rev.   09/19)   Judgment in a Criminal Case
                         Sheet 4D    Probation
                                  -
                                                                                           Judgment-Page   _-   ,5-   __   of __7
DEFENDANT: Natalie Jusino
CASE NUMBER: 51 :17CR00251- 4 (PGG)

                                            SPECIAL CONDITIONS OF SUPERVISION
 The Defendant will perform 250 hours of community service

 The Defendant will participate in an outpatient mental health treatment program approved by the United States Probation
 Office. I authorize the release of any available psychological and psychiatric evaluations and reports, including the
 presentence investigation report, to the health care provider.

 The Defendant shall submit her percon, residence, place of business, vehicle, electronic devices or any other property
 under her control to a search on the basis that the probation officer has reasonable belief that contraband or evidence of a
 violation of the conditions of her probation may be found. Any search must be conducted at a reasonable time and in a
 reasonable manner. Failure to submit to a search may be grounds for revocation. The Defendant shall inform any other
 residents that the premises may be subject to search pursuant to this condition.
                              Case 1:17-cr-00251-PGG Document 357 Filed 07/26/21 Page 6 of 7
AO 2458 (Rev. 09i   19)   Judgment in a Criminal Case
                          Sheet 5       Criminal           Pcnalties
                                    -
                                                                                                               Judgment-   Page
DEFENDANT: Natalie Jusino
CASE NUMBER: 51:17CR00251- 4 (PGG)
                                                        CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                     Restitution                Fine                  AVAA          ent*             JVTA Assessment**
TOTALS              $     500.00                   $                          $                     $                              $



n    The determination of restitution is deferred until                                  An Amended Judgment in a Criminal        Cqse (AO 245C)   will   be
     entered after such determination.

tr   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment. each payee shall receive an approximately proporlioned payment, unless specified otherwise in
     the prioriW order or percentage ilayment colunin below. However, puisuant to l8U.S.C. $ 3664(i),"all nonfederal victims must be paid
     befdre the'United Stites is paid.' "

Name of Pavee                                                          Total Loss***                 Restitution   Ordered        Priority or Percentase




TOTALS                                      $                          0.00              $                     0.00


tr    Restitution amount ordered pursuant to plea agreement $

tl    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to l8 U.S.C. $ 3612(0. All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. $ 3612(g).

n     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      n                                      the tr fine n restitution.
           the interest requirement is waived for

      tl   the interest requirement for the n fine n restitution is modified                         as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. I 15-299.
* * Ju(tice foi Victims of Traffickins Act'of20 t 5. Pub. L. No. I l4-22.
xx*Findingsforthetotal amountoFlossesarere(uiredunderChapters 109A. ll0, ll0A,and ll3Aof Title lSforoffensescommittedon
or after Sefltember 13. I994, but before April 23. 1996.
                                   Case 1:17-cr-00251-PGG Document 357 Filed 07/26/21 Page 7 of 7
AO 2458 (Rev. 09i        19)   Judgment in a Criminal Case
                               Sheet 6        Schedule of Payments
                                          -
                                                                                                                                       Judgment-   Page 7        of
 DEFENDANT: NatalieJusino
 CASE NUMBER: 51:17CR00251- 4 (PGG)


                                                                           SCHEDULE OF PAYMENTS

 Having assessed the def'endant's abilify to pay, payment of the total criminal monetary penalties is due as follows:

 A fr         Lump sum payment of                        $   500.00                  due immediately, balance due


              tl           not later than                                                ,of
              n            in accordance            with     I C, n D, n                   or I F below; or
                                                                                          E,

 B tr         Payment to begin immediately (may be combined                             with E C, E D, or I                         F below); or

 C n          Payment in equal                                        (e.g., weekllt, monthly, quarterly)   installments   of   $          __, over a period of
                                        (e.g., months or years),      to commence                       (e.g., 30 or 60 days) after the date    of this judgment; or

 D n          Payment in equal                                        (e.g., weekly, monthllt, quarterly)   installments    of $                  over a period of
                                        (e.g., ruonths or 1,ears),    to   commence                     (e   g, j()   or 60 da.1,s) after release fiom imprisonment to a
              term ofsupervision; or

 E n          Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F n          Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has exnresslv ordered otherwise. ifthis iudsment imDoses imorisonment. Davment olcriminal monetary oenalties is due durins.
 the period of imprisonment." All criminal monetary pdnaliies. exceipt those'payments rriade through the Federal BrLieau of Prisons' lnmatE
 Findnciat Respohsibiliry Program. are made to the tl'erk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 tr    Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                                          Joint and Several                  Corresponding. Payee,
       (i nc ludi   n   g defe ndan t   nu mb   e   r)                           Total Amount                         Amount                            1I appropflate




 D     The defendant shall pay the cost ofprosecution.

 n     The defendant shall pay the following court cost(s):

 n     The defendant shall forfeit the defendant's interest in the following propeffy to the United States:




 Payments shall be applied in the followin.q order:                        (l)   assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5i fine principal, (6)'llne interest. (7) cofrmunity restitution.                     (8 ) JVTA assessmbnt. (9) penalties. and ( l0) costs. including cost ol
 prosecutron and coun costs.
